Citation Nr: 1700077	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-34 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit. Michigan.

In May 2014 and March 2016 decisions, the Board remanded the appeal for further development.  

In August 2016 the Veteran testified before the undersigned Veterans Law Judge and a copy of that transcript is of record.  

The Board notes that after the February 2014 supplemental statement of the case, the Veteran submitted additional evidence regarding his psychiatric claim without a waiver of initial agency of original jurisdiction waiver.  However, as the Board is granting the claim below, a waiver is not necessary in this case.  

The Board also notes that the Veteran has filed a claim for PTSD.  However, based on the diagnoses of record, the claim has been recharacterized as seen on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated September 2010 to February 2014.  


The issues of entitlement to service connection for hypertension and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, variously diagnosed as PTSD and depression is related to his conceded in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and depression, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, no discussion of the VA's duty to notify and assist is necessary for this issue.

Analysis

The Veteran contends that he PTSD that is related to service.  Specifically, the Veteran has asserted that his psychiatric condition is due to several in-service stressors, to include being wounded while serving in the Republic of Vietnam.  The Veteran also contends that his symptoms started during service and he used alcohol and drugs as a result.  See August 2012 statement; see also August 2016 Board hearing transcript.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2015).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Turning to the evidence of record, an October 2012 VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD and there was no mental disorder diagnosed on examination.  An October 2013 VA treatment record shows that the Veteran was diagnosed with depression.  A January 2014 private disability benefits questionnaire (DBQ) and a February 2014 private opinion show that the Veteran was diagnosed with PTSD.  As such, the Board finds that the evidence is in at least relative equipoise as to whether the Veteran has a current diagnosis of an acquired psychiatric disorder and after resolving all reasonable doubt in favor of the Veteran; the Board finds that the Veteran has current diagnoses of PTSD and depression.  

In regards to the Veteran's military service, the Veteran's service treatment record show that the Veteran suffered multiple fragment wounds in November 1967.  The Veteran was awarded a Purple Heart for his injuries and in August 1969 the Veteran was granted service connection for the residuals of the shell fragment wounds.  As such, the Veteran's in-service stressor of being wounded is conceded.  Therefore, the Veterans' claim turns on whether his currently diagnosed acquired psychiatric disorder is related to his in-service stressor.  

In this regards, the Veteran's April 1969 separation report of medical examination shows that the Veteran's psychiatric was noted as normal.  It was noted that the Veteran had hearing, knee and ankle problems due to being wounded in November 1967.  On the April 1969 separation report of medical history the Veteran reported frequent trouble sleeping and terrifying nightmares.  

The Veteran was afforded a VA examination in October 2012.  Again, the VA examiner concluded that the Veteran did not meet the criteria for any mental disorder.  

The October 2013 VA treatment record that revealed a diagnosis of depression also noted showed that the Veteran reported problems with depression since his military service.  

In a February 2014 opinion, a private physician noted the Veteran's history, including his in-service injuries.  The physician also noted review of some documents contained in the claims file.  The physician noted that the Veteran presented with classic symptomatology related to service-connected post-traumatic stress disorder.  The physician noted that the Veteran outlined several stressors including his in-service injuries.  The physician concluded that it was her professional opinion that these traumas were the nexus between his current symptoms and his military experience.  

Based on the above, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's acquired psychiatric disorder is related to his military service.  The Board specifically notes the Veteran's in-service injuries, report of symptomatology at separation and that the February 2014 private opinion is the only medical opinion of record regarding the nexus element of service connection.  The Board notes that when the evidence is in relative equipoise, by law; the Board must resolve all reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, the criteria for service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and depression, are met.

ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and depression, is granted.


REMAND

On the December 2013 VA Form 9 and at the August 2016 Board hearing, the Veteran asserted that his hypertension is due to his military service and/or his service connected ischemic heart disease and now service-connected acquired psychiatric disorder.  Additionally, the Veteran testified at the August 2016 Board hearing that when he was initially diagnosed with hypertension, he was told that his hypertension was related to his military service.  The Board notes that the Veteran has not been afforded a VA examination for his diagnosed hypertension.  As such, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of his hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In an August 2012 statement and at the August 2016 Board hearing, the Veteran asserted that his erectile dysfunction is related to his in-service injuries and/or his now service connected acquired psychiatric disorder.  The Board acknowledges that the evidence of record does not contain a current diagnosis of erectile dysfunction.  However, the Board finds that the Veteran and his wife are competent to report such symptoms.  The Board also notes that the Veteran is in receipt of service-connection for residuals of shell fragment right groin with mild atrophy of the right testicle.  As the Veteran has not been afforded a VA examination in regards to his claimed erectile dysfunction, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of his complaints.  Id.  





Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his disabilities.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated February 2014 to the present.  

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing the examiner should address the following;

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in service or is in anyway related to his military service?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due to or results from the Veteran's service connected ischemic heart disease?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has progressed at an abnormally high rate due to or as a result of the Veteran's service connected ischemic heart disease?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due to or results from the Veteran's service connected psychiatric disorder, variously diagnosed as PTSD and depression?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has progressed at an abnormally high rate due to or as a result of the Veteran's service connected acquired psychiatric disorder, variously diagnosed as PTSD and depression?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed erectile dysfunction.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing the examiner should address the following;

Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction had its onset in service or is in anyway related to his military service, to include the in-service injuries to his groin and right testicle?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is due to or results from the Veteran's service-connected residuals of shell fragment right groin with mild atrophy of the right testicle?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction has progressed at abnormally high rate due to is due or as a result of the Veteran's service-connected residuals of shell fragment right groin with mild atrophy of the right testicle?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is due to or results from the Veteran's service connected acquired psychiatric disorder, variably diagnosed as PTSD and depression?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction has progressed at an abnormally high rate due to or as is due to or as a results of the Veteran's service connected acquired psychiatric disorder, variably diagnosed as PTSD and depression?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. After completing the above, the Veteran's claims, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


